REASONS FOR ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Allowable Subject Matter
Claims 1 – 11, 13, 15 – 16 are allowed.  The following is an examiner’s statement of reasons for allowance:  Claims 1 – 11, 13, 15 – 16 have been allowed because the combination of claim limitations involving sending from each antenna of the at least two antennas of the second device a corresponding uplink pilot signal of a plurality of uplink pilot signals, where the plurality of uplink pilot signals are orthogonal to each other, and determining, at the first device, for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding second set of first device receiving parameters for the antenna array of a plurality of second sets, depending on the plurality of received orthogonal uplink pilot signals among other claim limitations are non-obvious over the prior art.  The closest prior art Thomas et al. (US 20150163036 A1) discloses sounding the same/identical pilot signals from each antenna but is silent as to sending a second set of orthogonal uplink pilot signals from each antenna and therefore the claims are allowable over the prior art.


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        




/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416